t c no united_states tax_court blue cross blue shield of texas inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date held savings relating to coordination of benefits between health insurance_companies do not gualify under the transition rule_of the omnibus budget reconciliation act of publaw_101_508 sec c stat claimed special_deductions relating thereto are not allowed held further the claimed special_deductions also are not allowed under the safe_harbor_rule of sec_1_832-4 income_tax regs richard bromley glen h kanwit r lee christie and tracy d williams for petitioner john s repsis charles w maurer jr stephanie r jensen and michael c prindible for respondent - - opinion swift judge for and respectively respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue for decision is whether savings relating to coordination of benefits between petitioner and other health insurance_companies qualify under the transition rule_of the omnibus budget reconciliation act of obra publaw_101_508 section c stat if not we must decide whether the claimed special_deductions relating thereto are allowable under the safe_harbor_rule of sec_1_832-4 income_tax regs we combine our findings_of_fact and opinion some of the facts have been stipulated and are so found during the years in issue petitioner constituted an affiliated_group of companies engaged in the business of providing medical health insurance to individuals and businesses at the time the petition was filed blue cross blue shield of texas inc the common parent of petitioner’s affiliated_group maintained its principal_place_of_business in richardson texas hereinafter petitioner will be referred to simply as blue cross coordination of benefits provisions since the 1970's medical health insurance plans written by blue cross and by other health inssurance companies typically contain nearly identical coordination of benefits cob provisions that are based on cob guidelines published by the national association of insurance commissioners and that are required by most state insurance laws the cob provisions establish payment responsibility as between two or more health insurance_companies where insurance claims are filed that are covered by more than one health insurance_company the cob provisions are intended to prevent duplicate recovery on claims with respect to the same medical_expenses cob provisions are applicable where medical_expenses are incurred by individuals who are covered under two or more health insurance plans a common cob situation arises ina family context where both parents are employed with one parent covered by one group_health_plan and the other parent covered by another group_health_plan with the spouse of each parent and each child also covered by both of the parents’ group_health_plans in such q4e- a situation each member_of_the_family has duplicate and overlapping health_insurance_coverage -- coverage under the father’s plan and coverage under the mother’s plan under cob provisions in such situations of duplicate and overlapping health_insurance_coverage the various health insurance_companies providing the overlapping insurance coverage are treated as either primarily or secondarily responsible for specific expenses and claims based on various and often arbitrary factors for example under cob provisions medical_expenses incurred by a husband would be treated as the primary responsibility of the medical insurance plan covering the husband directly as an employee the insurance plan of the wife that covers the injured husband only as the spouse of the wife would be treated as secondarily responsible for the husband’s expenses as a further example if the two health insurance plans of the parents cover medical_expenses of an injured child only because the child is a dependent of the parents under typical cob provisions the plan that covers the parent who has the earlier birthday in the calendar_year is treated as having primary responsibility for the child’s expenses under cob provisions health insurance_companies that are treated as primarily responsible for medical_expenses and claims hereinafter referred to as primary insurers are obligated to - - pay claims submitted to them as they would in the absence of any secondary responsibility by another insurance_company health insurance_companies that are treated as secondarily responsible for medical_expenses and claims hereinafter referred to as secondary insurers generally are obligated to pay only that portion of claims representing the difference between the amount the primary insurers pay and the total amount of the claims for example if a child is injured and claims are filed under health insurance plans maintained by both parents the primary insurer ie the insurer issuing the plan of the parent with the earlier birthday during the calendar_year would be responsible for the total portion of the claim covered under its plan eg percent of the amount of the claim and the secondary insurer would be responsible for the remaining percent of the claim cob savings fach year the difference between what health insurance_companies would pay if they were the primary insurer on all claims covered by their medical insurance plans and what they under cob provisions as secondary insurers actually pay on claims are referred to in the health insurance industry as cob savings in the last illustration above because the secondary insurer pays only percent of the amount of the claim percent of the amount of the claim represents to the -- - secondary insurer cob savings 1ie the additional_amount the secondary insurer would have had to pay if it had been primarily responsible for the claim under the cob provisions secondary insurers hypothetically save such amounts because they do not pay the additional portion of the claims that they would have paid if they had been the primary insurer under cob provisions once claims that have overlapping coverage have been filed and once primary and secondary responsibility as between two insurance_companies for the claims has been identified secondary insurers may wait for the primary insurers to calculate and to make their payments on pending claims before making the secondary payments hereinafter referred to as the wait-and-pay approach alternatively under cob provisions secondary insurers may pay up front the full amount of the pending claims up to the maximum coverage thereof and then seek reimbursement from the primary insurers for amounts for which the primary insurers are responsible hereinafter referred to as the pay-and-pursue approach prior to and throughout the years in issue and unless paid in error blue cross routinely used the wait-and-pay approach blue cross only utilized the pay-and-pursue approach in the event a claimant did not disclose or in the event blue cross’s cob investigation department did not identify duplicate health_insurance_coverage that would trigger coordination of benefits medicare--related cob savings another common situation that produces amounts included by insurance_companies in cob savings involves retired employees and their spouses who are over years of age and who are covered under insurance plans issued by health insurance_companies and who also are covered under medicare prior to and throughout the years in issue language was included in blue cross’ health insurance plans that excluded from coverage and from liability those medical_expenses and claims that were covered under the workers'_compensation law or any other present or future laws enacted by the legislature of any state or by the congress of the united_states such as medicare under typical cob provisions the difference between what health insurance_companies would be liable to pay for medical_expenses in the event there was no medicare coverage and the lesser amount the companies actually are liable for and pay after taking into account payments to be made by medicare are referred to and represent medicare-related cob savings for blue cross calculated a total of dollar_figure in total cob savings approximately percent of the dollar_figure reflects medicare-related cob savings which as indicated were excluded from coverage under blue cross’ health insurance plans --- - financial reserves and financial statements to assure eventual payment of expenses relating to injuries incurred during a year but with respect to which the related claims are not paid_by yearend health insurance_companies are required by insurance regulators to maintain financial reserves relating to such estimated unpaid expenses referred to as losses and to report such estimated unpaid_losses on their financial statements reserves for unpaid_losses then reflect actuarially estimated amounts health insurance_companies set_aside for losses_incurred during the year but with respect to which claims are not paid_by yearend as of december of each year blue cross and other health insurance_companies are required by insurance regulators and by generally accepted accounting practices as applicable to insurance_companies to report the paid losses and the estimated unpaid_losses incurred during the year on specialized annual financial statement forms annual statements paid losses reported on the annual statements reflect amounts of medical_expenses that are incurred during the year that health insurance_companies actually pay on claims unpaid_losses reported on the annual statements generally reflect actuarially estimated amounts of medical_expenses that are incurred during the year but that by yearend are not yet paid_by the health insurance_companies --- - with regard to the calculation each year of the estimated unpaid_losses for which financial reserves are maintained health insurance_companies that use the pay-and-pursue approach for cob savings calculate their reserves for unpaid_losses based on the full total amount of coverage on their health insurance plans -- including amounts which under the cob provisions the reporting insurance_companies will pay and thereafter be reimbursed by other insurance_companies which are the primary insurers with regard to the claims health insurance_companies however such as blue cross that use the wait-and-pay approach for cob savings need only estimate their financial reserves for unpaid_losses after taking into account and subtracting amounts which under cob provisions the reporting insurance_companies will not have to pay because of the responsibility of other insurance_companies as the primary insurers to pay such amounts because actual funds must be maintained by health insurance_companies in their financial reserves for amounts they calculate as incurred but unpaid_losses significant financial and economic differences exist for health insurance_companies between insurance_company calculations of loss_reserves that do not subtract estimated cob savings and insurance_company calculations of loss_reserves that do subtract estimated cob savings -- - prior to and throughout the years in issue for financial statement and annual_statement reporting purposes and in calculations of its financial loss_reserves blue cross subtracted cob savings in its calculations of its unpaid_losses blue cross therefore maintained financial reserves relating to unpaid_losses only for its estimated primary and secondary payment responsibilities due on claims after primary insurers had made their primary payments in other words blue cross did not maintain financial reserves with respect to its cob savings amounts prior to and throughout the years in issue blue cross also included language in its health insurance plans that entitled blue cross to recovery or subrogation of amounts blue cross had paid on claims where the injury was caused by third-party tortfeasers or where under the cob provisions the amounts should have been paid_by other health insurance_companies such amounts received from tortfeasers and from other health insurance_companies are treated and referred to by insurance_companies as subrogation recoverable the cob guidelines promulgated by the national association of insurance commissioners treat cob savings differently from subrogation recoverable blue cross also treats cob savings differently from subrogation recoverable and blue cross maintains separate departments for each change in the tax code generally sec_832 allows health insurance_companies a deduction from taxable_income for losses_incurred for years prior to losses_incurred were to be calculated by health insurance_companies based on losses paid during the year less salvage actually recovered during the year 1ie less amounts recovered from third-party tortfeasors or others relating to claims they had paid plus an adjustment for any increase or decrease in estimated incurred but unpaid_losses see sec_832 b a i r c for years prior to in their calculations of incurred but unpaid_losses health insurance_companies had the option of taking into account estimated recoveries from third-party tortfeasors and other health insurance_companies if health insurance_companies elected to not reduce the calculations of their estimated incurred but unpaid_losses by estimated recoveries the health insurance_company calculations were referred to as calculations of unpaid_losses gross of estimated recoveries if health insurance_companies elected to reduce the calculations of their estimated incurred but unpaid_losses by estimated recoveries the health insurance_company calculations were referred to as unpaid_losses net of estimated recoveries in however congress amended sec_832 b a for years beginning date to require all health insurance_companies in calculating estimated incurred but unpaid_losses -- and the deductions relating thereto to take into account estimates of salvage that might be recovered with respect to estimated incurred but unpaid_losses 1ie to make their calculations of unpaid_losses net of estimated recoveries see obra sec c stat for health insurance_companies that for years prior to had reported unpaid_losses gross of estimated recoveries the above change in sec_832 b a would constitute a change in method_of_accounting and for would give rise to sec_481 adjustments to income congress however granted transitional relief and a one-time deduction to such companies by permanently forgiving percent of the amount that under sec_481 otherwise would have been includable in gross_income for thereby reducing the sec_481 adjustments that otherwise would have been required to just percent thereof to be taken into income ratably over years beginning with see obra sec c stat to provide similar or parallel tax treatment for health insurance_companies such as blue cross that prior to had reported unpaid_losses net of estimated recoveries congress granted similar transitional or special_deductions equaling percent of the amount of estimated salvage_recoverable that the companies had taken into account during to be deducted ratably over years beginning with the special deduction rule_of obra section c stat the special deduction rule provided as follows treatment of companies which took into account salvage_recoverable --in the case of any insurance_company which took into account salvage_recoverable in determining losses_incurred for its last taxable_year beginning before date percent of the discounted amount of estimated salvage_recoverable as of the close of such last taxable_year shall be allowed as a deduction ratably over its lst taxable years beginning after date for through blue cross timely filed consolidated u s_corporation income_tax returns blue cross calculated that under the special deduction rule a total of dollar_figure reflected blue cross' estimated salvage_recoverable relating to incurred but unpaid_losses for its last taxable_year beginning before date accordingly blue cross multiplied the total dollar_figure by percent and by a discount factor of approximately percent to produce a figure of dollar_figure and blue cross deducted one fourth of the dollar_figure or dollar_figure for each of the years through as its special deduction on audit for years and respondent disallowed each of blue cross' claimed dollar_figure special_deductions ’ the evidence does not indicate respondent's treatment of the special_deductions claimed by blue cross on its and federal_corporation income_tax returns -- approximately percent of the total dollar_figure claimed by blue cross as estimated salvage_recoverable reflected cob savings further as previously indicated approximately percent of the cob savings amount reflected medicare-related cob savings only approximately percent of the dollar_figure claimed by blue cross as estimated salvage_recoverable reflected amounts that blue cross actually paid and then recovered from tortfeasors and from other insurance_companies ’ the relevant statutory provisions do not define what is meant by estimated salvage_recoverable e g obra sec c stat it is therefore necessary to look beyond the statutory language to the limited regulatory and case authority on point sec_1_832-4 income_tax regs provides that estimated salvage_recoverable includes --- approximately percent of the dollar_figure blue cross calculated as total estimated salvage_recoverable reflected amounts for which it was both primary and secondary insurer or plue on blue the parties recognize that with respect to blue- on-blue duplicate coverage blue cross could not recover salvage from itself another approximate percent reflected amounts for which blue cross did not assume the health insurance risks of employees and dependents but provided employers with administrative services only blue cross concedes that thi sec_2 percent clearly does not represent genuine salvage_recoverable -- - all anticipated recoveries on account of salvage whether or not the salvage is treated or may be treated as an asset for state statutory accounting purposes and includes anticipated recoveries on account of subrogation claims arising with respect to paid or unpaid_losses case law relevant to the meaning of estimated salvage_recoverable is limited the supreme court in a century-old case explained salvage rights as follows t he insurer when he has paid the assured is entitled by way of salvage to the benefit of anything that may be received phoenix ins co v erie w transp co 117_us_312 cited in 474_f2d_661 emphasis added black's law dictionary 7th ed defines recovery as the regaining or restoration of something lost or taken away and it defines salvage utilized largely in the property and casualty insurance industry as property saved or remaining after a fire or other loss sometimes retained by an insurance_company that has compensated the owner for the loss emphasis added in essence blue cross contends that because under its health insurance plans it is contractually liable for the full potential amount of all claims covered by its insurance plans it should be regarded as having a contractual right of recovery or salvage for all portions of claims with respect to which other insurance_companies and medicare also have a liability to pay the -- - claims or portions thereof blue cross argues that as injuries occur and as medical_expenses relating thereto are incurred by insured individuals blue cross accrues the right to recover from other insurance_companies and medicare that also have insured the same individuals in sum blue cross argues that the insured individuals’ right to recover from other insurance_companies and medicare is subrogated to blue cross where blue cross also has issued insurance plans covering the same individuals blue cross argues that there is no significant economic difference between taking immediate possession from the insured individuals of the intangible rights of recovery and salvage with respect to cob savings as it does under a pay-and-pursue approach and leaving with the insured individuals the rights of recovery and salvage with respect to cob savings as it does under a wait-and-pay approach blue cross argues that under either approach for federal_income_tax purposes it should be treated as economically realizing the recovery and salvage rights with respect to cob savings accordingly blue cross contends that its cob savings relating to incurred but unpaid_losses before date reflect salvage_recoverable and should be included in the calculations of estimated salvage_recoverable under the special deduction rule medicare--related cob savings respondent contends that because medicare-related benefits are excluded from coverage under blue cross’ health insurance plans blue cross’ medicare-related cob savings give rise to no liability on the part of blue cross respondent therefore concludes that the portion of claims covered by medicare gives rise to no right of recovery or salvage in favor of blue cross and that the portion of blue cross’ claimed salvage_recoverable that is based on and that relates to medicare-related cob savings should not under the special deduction rule be treated as salvage_recoverable and the claimed loss deductions relating thereto should not be allowable we agree with respondent the language contained in blue cross' medical insurance plans clearly indicates that blue cross is not liable to pay amounts covered by medicare without contractual liability and without payment of medicare-covered benefits blue cross’ medicare-related cob savings do not constitute estimated salvage_recoverable non-medicare-related cob savings because blue cross utilized the wait-and-pay approach with respect to its non-medicare-related cob savings respondent contends that such non-medicare-related cob savings likewise do not constitute estimated salvage_recoverable under the special deduction rule respondent argues that blue cross never expected -- - to pay cob savings amounts i e amounts that primary insurers were responsible for and pay and that blue cross never acquired fixed and genuine rights of recovery and salvage with regard thereto we again agree with respondent the applicable regulation under sec_832 requires that unpaid_losses to be taken into account in computing losses_incurred are to represent a fair and reasonable estimate of the amount health insurance_companies actually will be required to pay not of what they theoretically might have to pay sec_1_832-4 income_tax regs in relevant part provides every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company's experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to pay the evidence shows that in the years before blue cross consistently used the wait-and-pay approach and did not pay unless in error reserve for or expect to make payments with respect to its cob savings blue cross argues that because it could after elect to use the pay-and-pursue approach or that primary insurers could fail to make their payments eg in the event a primary insurer becomes insolvent blue cross’ cob savings without the benefit of hindsight theoretically could reflect salvage_recoverable taken into account as of date as previously indicated for the years in issue and in subsegquent years blue cross generally did not make payments for which other companies under the cob provisions were primarily responsible we conclude that because blue cross used the wait-- and-pay approach before making secondary payments blue cross’ cob savings do not qualify as estimated salvage_recoverable and are not allowable as a deduction under the special deduction rule to qualify as estimated salvage_recoverable for purposes of the special deduction rule there must exist an expectation of actual payment the mere fact that a loss has been incurred on the date of an injury does not mean that health insurance_companies expect to be responsible for and expect to pay the full amount of claims relating to the injury with respect however to the percent of the dollar_figure that blue cross calculated as its total estimated salvage_recoverable reflecting amounts blue cross actually paid and then recovered from third-party tortfeasors and other health insurance_companies such amounts do represent genuine subrogation recoverable and do qualify as estimated salvage_recoverable under the special deduction rule safe_harbor relief - - blue cross also contends that its estimate of salvage_recoverable and related deductions under the special deduction rule qualify for safe_harbor relief under sec_1 f income_tax regs it is provided that if the requirements for safe_harbor are satisfied respondent may be precluded from making an adjustment to the amounts of bona_fide estimated salvage_recoverable reported and claimed by health insurance_companies health insurance_companies seeking to qualify under the safe_harbor provision among other things were required to file with state insurance regulators by date a statement that identifies the extent to which the companies’ incurred losses for each line_of_business as reported on their annual statements were reduced by bona_fide estimated salvage_recoverable the pertinent language of sec_1_832-4 income_tax regs provides as follows safe_harbor the requirements of paragraph f of this section are deemed satisfied and the amount that the company reports as bona_fide estimated salvage_recoverable is not subject_to adjustment by the district_director if-- the company files with the insurance regulatory authority of the company's state of domicile on or before date a statement disclosing the extent to which losses_incurred for each line_of_business reported on its annual_statement were reduced by estimated salvage_recoverable --- - on or before date blue cross filed a letter with the texas department of insurance the entire contents of which are set forth below as you are aware in reporting to your department blue cross has always followed actuarially accepted and certified practices for determining and reporting its losses_incurred and its incurred unpaid claim reserves in obra congress granted a special one time deduction to insurance carriers who report losses_incurred as we do irs regulations provide that a notification filed with your office will establish the amount of this allowable tax deduction the sole purpose of this letter is to notify you that we have determined our special tax deduction to be of dollar_figure discounted pincite for recoveries related to our losses_incurred deduction prior to and reported in the annual_statement our reporting to you has not changed and will not change in any respect from the accepted methods and approaches we have always used our incurred unpaid claim reserves will continue to be determined using the same methods include the same actuarial certifications as always and continue to be in full compliance with established methods and practices approved and routinely examined by your department emphasis in original as respondent notes the language of the above letter does not begin to disclose to texas insurance regulators the extent to which blue cross' losses that were incurred for each line_of_business as reported on its annual_statement were reduced by estimated salvage_recoverable no separate lines of business are disclosed and the words estimated salvage_recoverable are -- - not even used in the letter we conclude that blue cross did not satisfy the disclosure requirement for safe_harbor relief under sec_1_832-4 income_tax regs further as previously held blue cross’ calculation of its estimated salvage_recoverable consisting predominantly of cob savings does not reflect bona_fide or genuine salvage_recoverable and therefore blue cross’ disclosure of that calculation would not satisfy the disclosure required for safe_harbor relief under sec_1_832-4 income_tax regs to reflect the foregoing decision will be entered under rule
